DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 6 December, 2021.
Claims 1, 5, 8, 9, 11, 13 and 15 have been amended.
Claims 2 – 4 and 7 have been cancelled.
Claims 1, 5, 6 and 8 - 15 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of assessing the performance of a medical practitioner in applying the differential diagnosis process to a patient having at least one potential diagnosis, the method comprising the steps of:
receiving a first determination of a risk value and a probability value from the medical practitioner assessing the at least one potential diagnosis with respect to the patient;
mapping the first determination to a cell in a logical data grid;
receiving a second determination of a risk value and a probability value       from a reference practitioner assessing the at least one potential diagnosis with respect to the patient;
mapping the second determination to a cell in a logical data grid:
calculating a performance value for the medical practitioner based on the   cells in the data grid to which the first and second determination are mapped;
wherein the logical data grid comprises a logical array of cells having a first axis representing the risk value and a second axis representing the probability value;
wherein the step of mapping the first determination comprises selecting a first set of cells in the logical data grid corresponding to the risk value and the probability value from the first determination, and 
the step of mapping the second determination comprises selecting a second set of cells in the logical data grid corresponding to the risk value and the probability value from the second determination; 
wherein the step of calculating a performance value for the medical practitioner comprises calculating a specificity value; wherein the specificity value is calculated by the steps of:
calculating a number of true negative cells in the logical data grid;
calculating a number of false positive cells in the logical data grid; and
calculating the proportion of the number of true negative cells to the sum of the number of true negative cells and the number of false positive cells;
wherein the step of calculating a performance value for the medical practitioner comprises calculating a sensitivity value; and wherein the sensitivity value is calculated by the steps of:
calculating a number of true positive cells in the logical data grid;
calculating a number of false negative cells in the logical data grid; and
calculating the proportion of the number of true positive cells to the sum of the number of true positive cells and the number of false negative cells.
Claims 1, 5, 6 and 8 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite abstract ideas as recited in the following First Grouping of limitations:  
mapping the first determination to a cell in a logical data grid; 
mapping the second determination to a cell in a logical data grid; 
wherein the logical data grid comprises a logical array of cells having a first axis representing the risk value and a second axis representing the probability value;
wherein the step of mapping the first determination comprises selecting a first set of cells in the logical data grid corresponding to the risk value and the probability value from the first determination, and the step of mapping the second determination comprises selecting a second set of cells in the logical data grid corresponding to the risk value and the probability value from the second determination. 
The claims recite additional abstract ideas in the following Second Grouping of limitations:
calculating a performance value for the medical practitioner based on the cells  in the data grid to which the first and second determination are mapped;
wherein the step of calculating a performance value for the medical practitioner comprises calculating a specificity value; wherein the specificity value is calculated by the steps of:
calculating a number of true negative cells in the logical data grid;
calculating a number of false positive cells in the logical data grid; and
calculating the proportion of the number of true negative cells to the sum of the number of true negative cells and the number of false positive cells;
wherein the step of calculating a performance value for the medical practitioner comprises calculating a sensitivity value; and wherein the sensitivity value is calculated by the steps of:
calculating a number of true positive cells in the logical data grid;
calculating a number of false negative cells in the logical data grid; and
calculating the proportion of the number of true positive cells to the sum of the number of true positive cells and the number of false negative cells.
The claims, as illustrated by Claim 1, both the First and Second Groupings recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that that the logical data grid for collecting data from a trainee and a trainer may be implemented on paper (0043). Marking a grid with selections of risk and probability of a diagnosis, where the risk and probability are determined by both the trainee and the trainer using well-known differential diagnosis techniques as disclosed in the specification, is a process that can be performed in the human mind or with the aid of pen and paper. Similarly, counting cells in different categories (true/false positives/negative) in an exemplary nine cell grid is a process that can be performed mentally. Calculating a performance value for the trainee based on the cells in the data grid are simple calculations that can be performed in the human mind. For example the performance value may be a sensitivity value calculated using the formula: A/(A+C) or the number of true positive cells divided by the sum of the number of true positive cells plus the number of false negative cells. Alternately, a performance value may be based on As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, both the First and Second Groupings recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite a process for evaluating the accuracy of a trainee’s determination related to the risk and probability of a patient having a diagnosis based on patient data. The trainee’s determination may be scored using a performance value that indicates the accuracy of the trainee’s determination relative to a correct answer. For example, the risk and probability of the patient having the disease is also determined by a trainer, and the sensitivity and/or specificity of the trainee’s determinations may be made based on those two inputs. The specification discloses that assigning risk and probability to a list of differential diagnoses is a conventional process in medicine. This type of activity, i.e. comparing a trainee’s answer to a correct answer includes conduct that would normally occur when managing a trainee’s training progress. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by Claim 1, in the Second Grouping also recite a mathematical formula or relationship. The claims calculate a sensitivity and specificity of a trainee’s determination of risk and probability of a diagnosis in comparison to the correct risk and probability for the diagnosis provided by a trainer. The specification discloses specificity and sensitivity are calculated using simple formulas (0053 - 0059), and which are expressly recited in the claims. As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
receiving a first determination of a risk value and a probability value from the medical practitioner assessing the at least one potential diagnosis with respect to the patient;
receiving a second determination of a risk value and a probability value       from a reference practitioner assessing the at least one potential diagnosis with respect to the patient;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The claim do not recite any elements that implement the abstract idea on a computer. Receiving trainee and trainer selections of risk and probability for a diagnosis is an Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Recording selections of risk and probability for a differential diagnosis is a well-understood, routine and conventional function in medicine, even according to the specification (0003, 0028 – 0032) – i.e. recordkeeping as in Alice and Ultramercial. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: type of cells included in the number of true negative, false positive, true positive and false negative cells (5, 6, 9, 10); those that recite additional abstract ideas including: calculating sensitivity and specificity values (13); averaging results (12); calculating performance over time to obtain a trend (14); those repetitive calculations (11); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Claim 8 recites all of the limitations found in Claim 1 (only excluding the specificity calculation steps) and are rejected using the same reasoning.
Claims 15 also recites all of the limitations found in Claim 1 (excluding both the sensitivity and specificity calculations. However, Claim 15 adds the following limitation that Claims 1 and 8 do not recite:
wherein the step of selecting a set of cells in the logical data grid corresponding to a determination comprises selecting each cell in the logical data grid that has both (i) a risk value lower than or equal to the risk value from the determination, and (ii) a probability value lower than or equal to the probability value from the determination.
However, this limitation merely narrows the type of cells selected by the user – i.e. these features merely narrow the abstract idea and do not provide an inventive concept.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The U.S.C. 103 Rejection
Applicant’s amendment and arguments filed 6 December, 2021, have been fully considered and are persuasive.  The rejection has been withdrawn. 
The U.S.C. 101 Rejection
Applicant's arguments relative to the U.S.C. 101 Rejection have been fully considered but they are not persuasive.
Applicant asserts that the “rejection is moot in light of the amendments”, without explanation. Nonetheless, the newly recited limitations merely add calculating steps, and even though they may involve particular steps, each step is a calculation; and each calculation can be performed mentally in order to compare a first practitioner’s assessment of a potential diagnosis (i.e. a risk and probability value).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0253664 A1 to Rabenoro et al. discloses a decision aid system that compares a diagnosis to an expert diagnosis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  

/JOHN A PAULS/Primary Examiner, Art Unit 3626      					       

Date: 13 January, 2022